department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code legend l company trust dear sir or madam contact person identification_number telephone number employer_identification_number this is in response to your request for rulings under sec_4942 and sec_4943 of the internal_revenue_code code relating to your receipt and subsequent transfer of certain shares of stock facts you are an organization described in sec_501 of the code and classified as a private_foundation in sec_509 you were created by outstanding_stock of company company is a closely_held_corporation having four classes of outstanding_stock voting common_stock the voting common_stock and non-voting common_stock collectively the common_stock and two classes of non-voting preferred_stock cumulative first preferred_stock and non-cumulative second preferred_stock collectively the preferred stock’ l who was the owner of all the during his lifetime revocable_trust the trust the declaration of trust states that upon will distribute to you all the residue of the trust estate which includes the common_stock and the preferred_stock l transferred all of his common_stock and preferred_stock to a l died in l’s death the trust the declaration of trust states that within five years after you receive the voting common_stock from the trust you will retain percent of the voting common_stock and will redistribute percent of the voting common_stock equally to the five public_charities identified in the declaration of trust the declaration of trust gives the trustees of the trust broad discretion with respect to the distribution of the voting common_stock trust states in pertinent part the declaration of after the death of grantor the trustees shall have broad discretion exercisable by them at any time and from time to time with respect to the identity of the charitable recipients and the amounts nature and character of property distributed to each including specifically the powers to vary the percentages set forth in schedule ii to remove the entities specified in such schedule in whole or in part to substitute or add other entities therefore or decline to do the same provided however that such organizations shall be described in sec_501 and sec_509 or of the internal_revenue_code and shall be organized and operated exclusively for such purposes as are described in sec_501 of the code or to the federal government or to a state_or_local_government for such purpose company’s articles of incorporation articles state that only the holders of the voting common_stock have the power to vote for the election of directors holders are entitled to one vote for each share held cumulative voting is not permitted the articles do not describe any circumstances where the holders of the non-voting common_stock would have the right to vote no additional shares of common_stock may be issued without the unanimous consent of the holders of percent of the outstanding voting common_stock company’s articles state that the holders of the preferred_stock do not have the right to vote except where the proposal is to amend the articles to make any changes in the rights associated with the preferred_stock or where a proposed merger or sale of assets would alter the number of shares of preferred_stock or change any of the rights associated with the preferred_stock as long as any shares of either class of preferred_stock are outstanding company cannot without the consent of the holders of a majority of the outstanding shares of the particular class of preferred_stock either i amend the articles so as to make any changes that would adversely affect the class of preferred_stock outstanding or ii merge company or sell or lease all or substantially_all of its assets unless the holders of the class of preferred_stock outstanding receive the same rights as before the transaction the preferred_stock does not have any relative or special rights and powers other than as described above no shares of preferred_stock may be issued without the unanimous consent of the holders of percent of the voting common_stock the bylaws of company state that directors are elected by a simple majority vote however in the case of the following extraordinary company actions the approval of percent of the outstanding voting shares a supermajority is required making a fundamental change as defined in the state’s business corporation law or making a corporate distribution issuing voting shares of company selling transferring or exchanging the rights to real_property in excess of a certain value or percentage of current net assets of company acquiring a company or assets greater than a certain dollar value or percentage of company’s current net assets changing the shareholder agreement and changing this bylaw provision requiring a supermajority vote there is no agreement between company and the trust that gives company a right_of_first_refusal in the event a current or future shareholder of voting common_stock intends to sell or otherwise transfer any of its voting common_stock in you formed five charitable organizations the supporting organizations solely for the purpose of supporting five public_charities the new public charities’ some of the new public_charities are the same as and some are different from the public_charities identified in the declaration of trust each supporting_organization is recognized as an organization described in sec_501 of the code and classified as a supporting_organization under sec_509 the bylaws of each supporting_organization state that it will be operated to support a specified new public charity supported new public charity and that it shall make grants to support programs and further the purposes of the supported new public charity the bylaws of each supporting_organization include conflicts of interest provisions the bylaws of each supporting_organization state that e e e e e it has seven directors four of whom the supported new public charity appoints and three of whom you appoint amending the bylaws requires a majority vote of the directors appointed by the supported new public charity and a majority vote of the directors you appoint none of its directors appointed by the supported new public charity may be a family_member of l or an employee of company toconstitute a quorum a majority of the directors appointed by the supported new public charity must be present the officers are elected by the directors appointed by the supported new public charity under the declaration of trust when the trustees distribute to you the voting common_stock they will request that you retain percent of the voting common_stock and distribute percent of the voting common_stock to the five supporting organizations thus you will retain percent of the voting common_stock and will distribute percent of the voting common_stock to each of the five supporting organizations in addition you will retain all of company’s nonvoting common_stock and all of its preferred_stock rulings requested your ownership of voting common_stock will not constitute excess_business_holdings within the meaning of sec_4943 of the code provided you distribute at least percent of the voting common_stock to the supporting organizations within the five- year period from the day the stock is distributed to you from the trust the supermajority requirements in company's bylaws will not cause your ownership of voting common_stock to constitute excess_business_holdings within the meaning of sec_4943 of the code your distribution of voting common_stock to the supporting organizations pursuant to the terms of the trust will constitute a qualifying_distribution under sec_4942 of the code law sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation for a taxable_year sec_4942 of the code defines the term undistributed_income as the excess of the distributable_amount for the taxable_year over the qualifying distributions made from the distributable_amount sec_4942 of the code defines the term qualifying_distribution as any amount_paid to accomplish one or more purposes described in sec_170 other than a contribution to an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the private_foundation sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations regulations states that a donee organization is controlled by a private_foundation or by one or more disqualified persons with respect to the foundation if any such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that excess_business_holdings are the amount of stock in a corporation a private_foundation owns that exceeds its permitted holdings permitted holdings are percent of the corporation's voting_stock less the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides a five-year period during which a private_foundation may dispose_of excess_business_holdings that it has acquired other than by purchase sec_53_4943-3 of the regulations states that voting_stock is determined by reference to the power of stock to vote for the election of directors the fact that extraordinary corporate action eg charter or by-law amendments by a corporation may require the favorable vote of more than a majority of the directors or of the outstanding voting_stock of such corporation shall not alter the determination of voting power of stock sec_53_4943-3 of the regulations states that permitted holdings in a corporation include non-voting stock held by the foundation where disqualified persons do not hold more than percent of the voting_stock of the corporation and that all equity interests that do not have voting power are classified as non-voting stock only when conditions the occurrence of which are indeterminate have been met such as preferred_stock which gains voting rights only if no dividends are paid will be treated as non- voting_stock until the conditions have occurred that cause the voting rights to vest in addition stock with voting rights that will vest analysis rulings no and under sec_4943 of the code you have five years from the date you receive the voting common_stock from the trust to dispose_of sufficient voting common_stock to bring your ownership of voting common_stock to the percent level permitted under sec_4943 sec_53_4943-3 of the regulations states that voting_stock is determined by reference to the power of stock to vote for the election of directors the fact that extraordinary corporate action such as charter or bylaw amendments may require the favorable vote of more than a majority of the directors or of the outstanding voting_stock of such corporation does not alter the determination of voting power of stock after you receive the distribution of common_stock and preferred_stock from the trust you intend to distribute percent of the voting common_stock to the supporting organizations by distributing percent to each of the five supporting organizations and to retain percent of the voting common_stock all of the non-voting common_stock and all of the preferred_stock company's articles state that only the holders of the voting common_stock have the power to vote for the election of directors thus the supporting organizations which will own collectively percent of the voting common_stock will together have the power to elect percent of company directors and you will have the power to elect percent of company directors the articles do not describe any circumstances where the holders of the non-voting common_stock would have the right to vote the articles expressly state that the holders of the preferred_stock do not have the right to vote except in certain limited circumstances involving the potential diminution of rights associated with the preferred_stock therefore under the articles your ownership of the non-voting common_stock and the preferred_stock does not give you any voting power with respect to the election of company directors in addition to that which you already have through your ownership of percent of the voting common_stock in addition sec_53_4943-3 of the regulations provides that stock having voting rights that will become effective only upon the occurrence of indeterminate conditions will be treated as non-voting stock until the conditions have occurred thus until any of the conditions occur that would give the holders of preferred_stock the power to vote the preferred_stock will continue to be treated as non-voting stock for purposes of sec_4943 of the code and you will have no voting power with respect to the election of company directors in addition to that which you already have through your ownership of percent of the voting common_stock the bylaws of each supporting_organization state that you appoint three of each organization’s seven directors and the supported new public charity appoints four the bylaws also state that amending the bylaws requires a majority vote of the directors elected by the supported new public charity and a majority vote of the directors you appoint that none of the directors of the supporting_organization appointed by the supported new public charity may be a family_member of directors of the supporting_organization appointed by the supported new public charity must be present and that the officers of each supporting_organization are elected by the directors appointed by the supported new public charity therefore through your ability to appoint three of the seven directors of each supporting organizations you will not have either directly or indirectly any voting power with respect to the election of company directors in addition to that which you already have through your ownership of percent of the voting common_stock l or an employee of company that to constitute a quorum a majority of the the supermajority provisions of the bylaws require that certain extraordinary company actions require a vote of percent of the voting shares rather than a simple majority after you distribute percent of the voting common_stock to the supporting organizations your ownership of percent of the voting common_stock will enable you to prevent company from taking any of these actions however because none of these company actions involves the election of company directors as a result of your power to block any of these actions you do not have either directly or indirectly any voting power with respect to the election of company directors in addition to that which you already have through your ownership of percent of the voting common_stock sec_53_4943-3 of the regulations accordingly after you distribute percent of the voting common_stock to the supporting organizations by the end of the five-year period described in sec_4943 of the code your ownership of the remaining percent will constitute permitted holdings in company within the meaning of sec_4943 and sec_53_4943-3 of the regulations notwithstanding a your ownership of all the non-voting common_stock and all the preferred_stock of company b your power to appoint a minority of directors of each of the supporting organizations and c the provisions in company bylaws relating to certain extraordinary company actions requiring supermajority votes ruling no a qualifying_distribution for purposes of sec_4942 of the code does not include a contribution to an organization controlled directly or indirectly by the private_foundation or by a disqualified_person with respect to the private_foundation sec_4942 a donee organization is controlled by a private_foundation or by a disqualified_person if such persons by aggregating their votes or positions of authority may require or prevent the donee from making an expenditure sec_53_4942_a_-3 of the regulations the bylaws of each supporting_organization state that of each organization’s seven directors you appoint three and the supported new public charity appoints four that amending the bylaws requires a majority vote of the directors elected by the supported new public charity and a majority vote of the directors you elect that none of the directors of the supporting_organization appointed by the supported new public charity may be a family_member of or an employee of company that to constitute a quorum a majority of the directors of the supporting_organization appointed by the supported new public charity must be present and that the officers of each supporting_organization are elected by the directors appointed by the supported new public charity consequently you cannot amend a supporting organization’s bylaws without the consent of a majority of the directors elected by the supported new public charity l therefore under the bylaws of each supporting_organization you do not have the power directly or indirectly to require a supporting_organization to make an expenditure or to prevent it from making an expenditure accordingly under sec_4942 of the code you do not control directly or indirectly any of the supporting organizations as a result your distribution of the voting common_stock to each of the supporting organizations will not be precluded from constituting a qualifying_distribution within the meaning of sec_4942 ruling sec_1 your ownership of voting common_stock will not constitute excess_business_holdings within the meaning of sec_4943 of the code provided you distribute at least percent of the voting common_stock to the supporting organizations within the five- year period from the day the stock is distributed to you from the trust the supermajority requirements in company’s bylaws will not cause your ownership of voting common_stock to constitute excess_business_holdings within the meaning of sec_4943 of the code your distribution of voting common_stock to the supporting organizations pursuant to the terms of the trust will constitute a qualifying_distribution under sec_4942 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
